               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALEXANDER OTIS MATTHEWS,                  :    Civil No. 1:18-cv-0077
                                          :
                           Plaintiff,     :
                                          :
                   v.                     :
                                          :
WARDEN FCI ALLENWOOD,                     :
                                          :
                           Defendant.     :    Judge Sylvia H. Rambo

                                        ORDER
      Before the court is a report and recommendation of the magistrate judge

(Doc.17) in which he recommends that Petitioner Alexander Matthew’s Petition for

Writ of Habeas Corpus (Doc. 1) be denied. No objections have been filed.

      In the petition, Matthews, a federal inmate confined at LSCI Allenwood in

Allenwood, Pennsylvania, challenges the prison’s disciplinary process generally on

due process grounds and asserts that sanctions imposed on him by the prison were

improper because there was insufficient evidence to support a finding of misconduct

on his part. After a close examination of the record, the magistrate judge found that

Matthews was afforded full procedural protections and that there was sufficient

evidence to support the prison’s finding of misconduct.

      In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record, the court is satisfied

that the report and recommendation contains no clear error, and will therefore adopt

the recommendation and deny the petition for habeas corpus. Accordingly, IT IS

HEREBY ORDERED as follows:

      1. The Report and Recommendation (Doc. 17) is ADOPTED.

      2. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

      3. The Clerk of Court is directed to close this case.

      4. A certificate of appealability shall not issue as Petitioner has failed to
         demonstrate a “substantial showing of the denial of a constitutional right.”
         28 U.S.C. § 2253(c)(2).


                                       s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge


Dated: June 11, 2019
